UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number3235-0101 Washington, D.C. 20549 Expires:December 31, 2009 Estimated average burden FORM 144 hours per response ……. 2.00 NOTICE OF PROPOSED SALE OF SECURITIES SEC USE ONLY PURSUANT TO RULE DOCUMENT SEQUENCE NO. ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a btoker to execute sale CUSIP NUMBER or executing a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type of print) (b) IRS IDENT. NO (c) S.E.C. FILE NO. WORK LOCATION CHDT CORP 84-1047159 0-28831 1 (d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. AREA CODE NUMBER #120 DEERFIELD BEACH FL 33442 954 252-3440 2 (a) NAME OF PERSONS FOR WHOSE ACCOUNT THE SECURITIES (b) RELATIONSHIP TO (c) ADDRESS STREET CITY STATE ZIP CODE ARE TO BE SOLD ISSUER JEFFREY POSTAL DIRECTOR (AS ABOVE) INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3 (a) Title of the (b) SEC USE ONLY (c) (d) (e) (f) (g) Class of Name and address of Each Broker Through Whom the Broker-Dealer Number of Shares Aggregate Number of Shares Approximate Name of Each Securities to Be Sold Securities are to be Offered on Each Market Maker File Number or Other Units Market or Other Units Date of Sale Securities Who is Acquiring the Securities To Be Sold Value Outstanding (See instr. 3(f)) Exchange (See instr. 3(c)) (See inst. 3(d)) (See instr. 3(e)) (MO. DAY YR.) (See instr. 3(g)) COMMON STOCK NA NA 1,000,000 $0.02 563,041,645 11/20/08 OTCBB INSTRUCTIONS: 1. (a) Name of issuer 3. (a) Title of the class of securities to be sold (b) Issuer's I.R.S. Identification Number (b) Name and address of each broker through whom the securities are intended to be sold (c) Issuer's S.E.C. file number, if any (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d) Issuer's address, including zip code (d) Aggregate market value of the securities to be sold as of a specified date within 10 days prior to filing of this notice (e) Issuers telephone number, including area code (e) Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, as shown be the most recent report or statement published by the issuer 2. (a) Name of persons for whose account the securities are to be sold (f) Approximate date on which the securities are to be sold (b) Sudh person's relationship to the issuer (e.g., officer, director, 10% (g) Name of each securities exchange, if any, on which the securities are intended to be sold stockholder, or member of immediate family or any of the foregoing) (c) Such person's address, including zip code Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number SEC 1147 (02-08) TABLE I - SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition fo the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of Date you Name of Person from Whom Acquired Amount of Date of the Class Acquired Nature of Acquisition Transaction (If gift, also give date donor acquired) Securities Acquired Payment Nature of Payment INSTRUCTIONS: If the securities were purchased and full payment therefor was not made in cash at the time of purchase, explain in the table or in a note thereto the nature of the consideration given.If the consideration consisted of any note or other obligation, or if payment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II - SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sokd during the past 3 months by the person whose account the securities are to be sold. Amount of Name and Address of Seller Title of Securities Sold Date of Sale Securities Sold Gross Proceeds REMARKS: INSTRUCTIONS: ATTENTION: See the definition of "person" in paragraph (a) of Rule 144.Information to be given not only as The person for whose account the securities to which this notice relates are to be sold hereby represents to the person for whose account the securities are to be sold but also as to all other persons included by signing this notice that he does not know any material adverse information in regard to the current in that definition.In addition, information shall be given as to sales by all persons whose sales are and prospective operations of the Issuer of the securities to be sold which has not been publicly disclosed. required by paragraph (e) of Rule 144 to be aggregated with sales for the account of the persons filing If such person has adopted a written trading plan or giventrading instructions to satisfy Rule 10b5-1 this notice. under the Exchange Act, by signing the form and indication the date that the plan was adopted or the instruction given, that person makes such representation as of the plan adoption or instruction date. 11/20/2008 /s/ Dr. Jeffrey Postal DATE OF NOTICE (SIGNATURE) The notice shall be signed by the person for whose account the securities are to be sold.At least one DATE OF PLAN ADOPTION OR GIVING OF INSTRUCTION, copy of the notice shall be manually signed.Any copies not manually signed shall bear typed or printed signatures. ATTENTION:Intentional misstatements or omission of facts constitute Federal Criminal Violations (See 18 U.U.C. 1001) SEC 1147 (02-08)
